Citation Nr: 0526513	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable.  Service connection is currently in 
effect for residuals of a left nephrectomy, rated 30 percent 
disabling and for low back syndrome, rated 20 percent 
disabling.  His combined disability evaluation is 40 percent.  
In addition, the veteran claims that his service-connected 
low back disorder warrants an evaluation in excess of the 20 
percent rating currently assigned.  The most recent VA 
medical records on file (other than the VA examination 
described below) with regard to his service-connected 
disabilities are dated in June 2001.  He has been awarded 
Social Security benefits and records used in making that 
decision are on file.

With regard to the veteran's claim for an increased 
evaluation for low back syndrome, the Board notes that the 
veteran has been diagnosed with degenerative disc disease and 
claims that he has neuropathy and leg weakness as a result of 
the condition.  In this regard, the Board notes that the 
diagnostic criteria for evaluating diseases and injuries of 
the spine were revised, effective September 23, 2002 (see 67 
Fed. Reg. 54,345-49 (August 22, 2002)) and again, effective 
September 26, 2003 (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  He was informed of the first change, but not the 
second change.  The most recent VA examination of record, 
dated in January 2003 does not provide adequate information 
to evaluate the low back disability under the new rating 
criteria.  Thus, additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Furthermore, neither the VA 
examination report nor the other evidence of record provides 
a clear picture as to the functional impairment due to 
incoordination, weakened movement, excess fatigability on 
use, and pain or the functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004).  Therefore, the Board has determined 
a new examination should be ordered.  Prior to any additional 
VA examination, up-to-date treatment records should be 
obtained.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession and to provide the 
names and addresses of all medical care 
providers who have treated or evaluated 
the veteran for his service-connected 
disabilities since June 2001.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.  

4.  When all indicated record development 
has been completed, but whether or not 
records are obtained, the veteran should 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected low back 
disability.  The claims files must be 
made available to and be reviewed by the 
examiner.  

The examiner should describe all 
symptomatology due to the low back 
disability, and to the extent possible 
distinguish the manifestations of the 
service- connected disability from those 
of any other disorder present.  Any 
indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or leg 
weakness due to the service-connected 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the veteran's service-
connected back disability should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should provide a medical 
opinion concerning the impact of the 
veteran's service-connected residuals of 
a left nephrectomy and low back disorder 
on his ability to work, to include 
whether they render him unemployable.  
The rationale for all opinions expressed 
should also be provided.  

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See, Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


